UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-15759 CLECO CORPORATION (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-1445282 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $1.00 par value, and associated rights to purchase Preferred Stock New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: Title of each class 4.50% Cumulative Preferred Stock, $100 Par Value Commission file number 1-05663 CLECO POWER LLC (Exact name of registrant as specified in its charter) Louisiana (State or other jurisdiction of incorporation or organization) 72-0244480 (I.R.S. Employer Identification No.) 2030 Donahue Ferry Road, Pineville, Louisiana (Address of principal executive offices) 71360-5226 (Zip Code) Registrant’s telephone number, including area code:(318) 484-7400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered 6.50% Senior Notes due 2035 New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: Title of each class Membership Interests Cleco Power LLC, a wholly owned subsidiary of Cleco Corporation, meets the conditions set forth in General Instruction (I)(1)(a) and (b) of Form 10-K and is therefore filing this Form 10-K with the reduced disclosure format. Indicate by check mark if Cleco Corporation is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes xNo ¨ Indicate by check mark if Cleco Power LLC is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No x Indicate by check mark if the Registrants are not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No x Indicate by check mark whether the Registrants: (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports) and (2) have been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the Registrants have submitted electronically and posted on their corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrants were required to submit and post such files).Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of each of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether Cleco Corporation is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer xAccelerated filer ¨Non-accelerated filer ¨(Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether Cleco Power LLC is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨Accelerated filer ¨Non-accelerated filer x(Do not check if a smaller reporting company)Smaller reporting company ¨ Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act)Yes ¨No x CLECO CORPORATION CLECO POWER 2010 FORM 10-K (Continuation of cover page) The aggregate market value of the Cleco Corporation voting stock held by non-affiliates was $1,560,690,964 as of the last business day of Cleco Corporation’s most recently completed second fiscal quarter, based on a price of $26.41 per common share, the closing price of Cleco Corporation’s common stock as reported on the New York Stock Exchange on such date.Cleco Corporation’s Cumulative Preferred Stock is not listed on any national securities exchange, nor are prices for the Cumulative Preferred Stock quoted on any national automated quotation system; therefore, its market value is not readily determinable and is not included in the foregoing amount. As of February 1, 2011, there were 60,949,766 outstanding shares of Cleco Corporation’s Common Stock, par value $1.00 per share.As of February 1, 2011, all of Cleco Power’s Membership Interests were owned by Cleco Corporation. DOCUMENTS INCORPORATED BY REFERENCE Portions of Cleco Corporation’s definitive Proxy Statement relating to its Annual Meeting of Shareholders to be held on April 29, 2011, are incorporated by reference into Part III herein. This combined Form 10-K is separately filed by Cleco Corporation and Cleco Power.Information in this filing relating to Cleco Power is filed by Cleco Corporation and separately by Cleco Power on its own behalf.Cleco Power makes no representation as to information relating to Cleco Corporation (except as it may relate to Cleco Power) or any other affiliate or subsidiary of Cleco Corporation. This report should be read in its entirety as it pertains to each respective Registrant.The Notes to the Financial Statements for the Registrants and certain other sections of this report are combined. TABLE OF CONTENTS PAGE GLOSSARY OF TERMS 3 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 5 PART I ITEM 1. Business General 7 Operations 7 Regulatory Matters, Industry Developments, and Franchises 12 Environmental Matters 14 ITEM 1A. Risk Factors 20 ITEM 1B. Unresolved Staff Comments 26 ITEM 2. Properties 26 ITEM 3. Legal Proceedings 27 Board of Directors of Cleco 28 Executive Officers of Cleco 29 PART II ITEM 5. Market for Registrants’ Common Equity, Related Stockholder Matters and Cleco Corporation’s Purchases of Equity Securities 31 ITEM 6. Selected Financial Data 32 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 62 ITEM 8. Financial Statements and Supplementary Data 65 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure ITEM 9A. Controls and Procedures ITEM 9B. Other Information PART III ITEM 10. Directors, Executive Officers and Corporate Governance of the Registrants ITEM 11. Executive Compensation ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters ITEM 13. Certain Relationships and Related Transactions, and Director Independence ITEM 14. Principal Accountant Fees and Services PART IV ITEM 15. Exhibits and Financial Statement Schedules Signatures 2 CLECO CORPORATION CLECO POWER 2010 FORM 10-K GLOSSARY OF TERMS References in this filing, including all items in Parts I, II, III, and IV, to “Cleco” mean Cleco Corporation and its subsidiaries, including Cleco Power, and references to “Cleco Power” mean Cleco Power LLC and its subsidiaries, unless the context clearly indicates otherwise.Additional abbreviations or acronyms used in this filing, including all items in Parts I, II, III, and IV are defined below: ABBREVIATION OR ACRONYM DEFINITION 401(k) Plan Cleco Power 401(k) Savings and Investment Plan Acadia Acadia Power Partners, LLC and its combined-cycle, natural gas-fired power plant near Eunice, Louisiana, which is 100% owned by Cajun and consists of Acadia Unit 2.Prior to February 23, 2010, Acadia was 50% owned by APH and 50% owned by Cajun and consisted of Acadia Unit 1 and Acadia Unit 2. Acadia Unit 1 Cleco Power’s 580-MW unit, combined cycle, natural gas-fired power plant located at the Acadia Power Station near Eunice, Louisiana Acadia Unit 2 Acadia’s 580-MW unit, combined cycle, natural gas-fired power plant located at the Acadia Power Station near Eunice, Louisiana Acadiana Load Pocket An area in south central Louisiana that has experienced transmission constraints caused by local load and lack of generation.Transmission within the Acadiana Load Pocket is owned by several entities, including Cleco Power. AFUDC Allowance for Funds Used During Construction Amended EPC Contract Amended and Restated EPC Contract between Cleco Power and Shaw, executed on May 12, 2006, for engineering, procurement, and construction of Madison Unit 3, as amended by Amendment No. 1 thereto effective March 9, 2007, Amendment No. 2 thereto dated as of July 2, 2008, Amendment No. 3 thereto dated as of July 22, 2009, and Amendment No. 4 thereto dated October 19, 2009. Amended Lignite Mining Agreement Amended and restated lignite mining agreement effective December 29, 2009 AMI Advanced Metering Infrastructure APH Acadia Power Holdings LLC, a wholly owned subsidiary of Midstream ARO Asset Retirement Obligation Attala Attala Transmission LLC, a wholly owned subsidiary of Cleco Corporation Brame Energy Center Facility consisting of Nesbitt Unit 1, Rodemacher Unit 2, and Madison Unit 3.On June 11, 2010, Rodemacher Power Station was renamed Brame Energy Center. CAA Clean Air Act CAH Calpine Acadia Holdings, LLC Cajun Cajun Gas Energy L.L.C., 50% owned by APH and 50% owned by third parties.Prior to February 23, 2010, Cajun was 100% owned by third parties. CCN Certificate of Public Convenience and Necessity CES Calpine Energy Services, L.P. CLE Intrastate CLE Intrastate Pipeline Company LLC, a wholly owned subsidiary of Midstream Cleco Energy Cleco Energy LLC, a wholly owned subsidiary of Midstream Cleco Innovations LLC A wholly owned subsidiary of Cleco Corporation Cleco Katrina/Rita Cleco Katrina/Rita Hurricane Recovery Funding LLC, a wholly owned subsidiary of Cleco Power CO2 Carbon dioxide Coughlin Coughlin Power Station, a combined-cycle, natural gas-fired power plant located in Evangeline Parish, Louisiana.On June 11, 2010, Evangeline Power Station was renamed Coughlin Power Station. DHLC Dolet Hills Lignite Company, LLC, a wholly owned subsidiary of SWEPCO Diversified Lands Diversified Lands LLC, a wholly owned subsidiary of Cleco Innovations LLC Dodd-Frank Act The Dodd-Frank Wall Street Reform and Consumer Protection Act, signed into law on July 21, 2010.Section 1503 under Title XV – Miscellaneous Provisions include requirements for reporting mine safety. DOE United States Department of Energy Entergy Entergy Corporation Entergy Gulf States Entergy Gulf States Louisiana, L.L.C., formerly Entergy Gulf States, Inc. Entergy Louisiana Entergy Louisiana, LLC Entergy Mississippi Entergy Mississippi, Inc. Entergy Services Entergy Services, Inc., as agent for Entergy Louisiana and Entergy Gulf States EPA United States Environmental Protection Agency EPC Engineering, Procurement, and Construction ERO Electric Reliability Organization ESPP Cleco Corporation Employee Stock Purchase Plan Evangeline Cleco Evangeline LLC, a wholly owned subsidiary of Midstream, and its combined cycle, natural gas-fired power plant located in Evangeline Parish, Louisiana.On June 11, 2010, the power plant was renamed Coughlin Power Station. Evangeline 2010 Tolling Agreement Capacity Sale and Tolling Agreement between Evangeline and JPMVEC, which was executed in February 2010. Evangeline Restructuring Agreement Purchase, Sale and Restructuring Agreement entered into on February 22, 2010, by Evangeline and JPMVEC. Evangeline Tolling Agreement Capacity Sale and Tolling Agreement between Evangeline and BE Louisiana LLC (as successor to Williams Power Company, Inc.) which was set to expire in 2020 and was terminated in February 2010.In September 2008, BE Louisiana LLC was merged into JPMVEC. FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FRP Formula Rate Plan GAAP Generally Accepted Accounting Principles in the United States GDP-IPD Gross Domestic Product – Implicit Price Deflator Generation Services Cleco Generation Services LLC, a wholly owned subsidiary of Midstream 3 CLECO CORPORATION CLECO POWER 2010 FORM 10-K ABBREVIATION OR ACRONYM DEFINITION GO Zone Gulf Opportunity Zone Act of 2005 (Public Law 109-135) ICT Independent Coordinator of Transmission Interconnection Agreement One of two Interconnection Agreement and Real Estate Agreements, one between Attala and Entergy Mississippi, and the other between Perryville and Entergy Louisiana IRP Integrated Resource Planning IRS Internal Revenue Service JPMVEC J.P. Morgan Ventures Energy Corporation.In September 2008, BE Louisiana LLC was merged into JPMVEC. kWh Kilowatt-hour(s) as applicable LDEQ Louisiana Department of Environmental Quality LIBOR London Inter-Bank Offer Rate Lignite Mining Agreement Dolet Hills Mine Lignite Mining Agreement, dated as of May 31, 2001 LPSC Louisiana Public Service Commission LTICP Cleco Corporation Long-Term Incentive Compensation Plan Madison Unit 3 A 600-MW solid-fuel generating unit at Cleco Power’s plant site in Boyce, Louisiana that commenced commercial operation on February 12, 2010.Prior to June 11, 2010, Madison Unit 3 was known as Rodemacher Unit 3. Midstream Cleco Midstream Resources LLC, a wholly owned subsidiary of Cleco Corporation MMBtu Million British thermal units Moody’s Moody’s Investors Service MW Megawatt(s) as applicable MWh Megawatt-hour(s) as applicable NAC North American Coal Corporation NERC North American Electric Reliability Corporation NO2 Nitrogen dioxide NOx Nitrogen oxides OATT Open Access Transmission Tariff OCI Other Comprehensive Income Oxbow Oxbow Lignite Company, LLC, 50% owned by Cleco Power and 50% owned by SWEPCO PCAOB Public Company Accounting Oversight Board PCB Polychlorinated biphenyl PEH Perryville Energy Holdings LLC, a wholly owned subsidiary of Midstream Perryville Perryville Energy Partners, L.L.C., a wholly owned subsidiary of Cleco Corporation Perryville and PEH Bankruptcy Court U.S. Bankruptcy Court for the Western District of Louisiana, Alexandria Division Power Purchase Agreement Power Purchase Agreement, dated as of January 28, 2004, between Perryville and Entergy Services PPACA Patient Protection and Affordable Care Act (HR 3590) PRP Potentially responsible party Registrant(s) Cleco Corporation and Cleco Power RFP Request for Proposal RTO Regional Transmission Organization Sale Agreement Purchase and Sale Agreement, dated as of January 28, 2004, between Perryville and Entergy Louisiana SEC Securities and Exchange Commission SERP Cleco Corporation Supplemental Executive Retirement Plan Shaw Shaw Contractors, Inc., a subsidiary of The Shaw Group Inc. SO2 Sulfur dioxide SPP Southwest Power Pool SPP RE Southwest Power Pool Regional Entity Support Group Cleco Support Group LLC, a wholly owned subsidiary of Cleco Corporation SWEPCO Southwestern Electric Power Company, a wholly owned subsidiary of American Electric Power Company, Inc. Teche Teche Electric Cooperative, Inc. VaR Value-at-risk VIE Variable Interest Entity 4 CLECO CORPORATION CLECO POWER 2010 FORM 10-K CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K includes “forward-looking statements” about future events, circumstances, and results.All statements other than statements of historical fact included in this Annual Report are forward-looking statements, including, without limitation, statements regarding Madison Unit 3; JPMVEC’s performance under the Evangeline 2010 Tolling Agreement; future capital expenditures; projections, including with respect to base revenue; business strategies; goals, beliefs, plans and objectives; competitive strengths; market developments; development and operation of facilities; the Registrants’ election under a recently enacted pension funding relief law; growth in sales volume; meeting capacity requirements; expansion of service to certain customers and service to new customers; future environmental regulations and remediation liabilities; electric customer credits; the sale of Acadia Unit 2 to Entergy Louisiana and the anticipated outcome of various regulatory and legal proceedings.Although the Registrants believe that the expectations reflected in such forward-looking statements are reasonable, such forward-looking statements are based on numerous assumptions (some of which may prove to be incorrect) and are subject to risks and uncertainties that could cause the actual results to differ materially from the Registrants’ expectations.In addition to any assumptions and other factors referred to specifically in connection with these forward-looking statements, the following list identifies factors that could cause the Registrants’ actual results to differ materially from those contemplated in any of the Registrants’ forward-looking statements: § Factors affecting utility operations, such as unusual weather conditions or other natural phenomena; catastrophic weather-related damage (such as hurricanes and other storms); unscheduled generation outages; unanticipated maintenance or repairs; unanticipated changes to fuel costs; fuel supply costs or availability constraints due to higher demand, shortages, transportation problems or other developments; decreased customer load; environmental incidents; environmental compliance costs; and power transmission system constraints; § Cleco Corporation’s holding company structure and its dependence on the earnings, dividends, or distributions from its subsidiaries to meet its debt obligations and pay dividends on its common stock; § Cleco Power’s ability to operate and maintain, within its projected costs, any self-build projects identified in future IRP and RFP processes and its participation in any government grants; § Dependence of Cleco Power for energy from sources other than its facilities and the uncertainty of future sources of such additional energy; § Nonperformance by and creditworthiness of counterparties under tolling, power purchase, and energy service agreements, or the restructuring of those agreements, including possible termination; § Regulatory factors such as changes in rate-setting policies, recovery of investments made under traditional regulation, recovery of storm restoration costs, the frequency and timing of rate increases or decreases, the results of periodic NERC audits and fuel audits, the formation of ICTs, and the compliance with the ERO reliability standards for bulk power systems by Cleco Power, Acadia, and Evangeline; § Financial or regulatory accounting principles or policies imposed by FASB, the SEC, the PCAOB, FERC, the LPSC or similar entities with regulatory or accounting oversight; § Economic conditions, including the ability of customers to continue paying for utility bills, related growth and/or down-sizing of businesses in Cleco’s service area, monetary fluctuations, changes in commodity prices, and inflation rates; § The current global and U.S. economic environment; § Credit ratings of Cleco Corporation and Cleco Power; § Ability to remain in compliance with debt covenants; § Changing market conditions and a variety of other factors associated with physical energy, financial transactions, and energy service activities, including, but not limited to, price, basis, credit, liquidity, volatility, capacity, transmission, interest rates, and warranty risks; § The availability and use of alternative sources of energy and technologies; § Impact of the imposition of energy efficiency requirements or of increased conservation efforts of customers; § Reliability of all Cleco Power and Midstream generating facilities, particularly Madison Unit 3; § Acts of terrorism or other man-made disasters; § Availability or cost of capital resulting from changes in Cleco’s business or financial condition, interest rates or market perceptions of the electric utility industry and energy-related industries; § Uncertain tax positions; § Employee work force factors, including work stoppages and changes in key executives; § Legal, environmental, and regulatory delays and other obstacles associated with mergers, acquisitions, reorganizations, investments in joint ventures, or other capital projects, including the joint project to upgrade the Acadiana Load Pocket transmission system, Entergy Louisiana’s acquisition of Acadia Unit 2, the Teche Unit 4 Blackstart project, and the AMI project; § Costs and other effects of legal and administrative proceedings, settlements, investigations, claims and other matters; § Changes in federal, state, or local laws, and changes in tax laws or rates, or regulating policies; § The impact of current or future environmental laws and regulations, including those related to greenhouse gases 5 CLECO CORPORATION CLECO POWER 2010 FORM 10-K and energy efficiency, which could limit, or terminate, the operation of certain generating units, increase costs, reduce customer demand for electricity or otherwise materially adversely impact the Registrants’ financial condition or results of operations § Ability of Cleco Power to recover, from its customers, the costs of compliance with environmental laws and regulations; and § Ability of the Dolet Hills lignite reserve to provide sufficient fuel to the Dolet Hills Power Station until at least 2026. For additional discussion of these factors and other factors that could cause actual results to differ materially from those contemplated in the Registrants’ forward-looking statements, see Item 1A, “Risk Factors” and Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Cleco Power — Significant Factors Affecting Cleco Power” and “— Midstream — Significant Factors Affecting Midstream,” in this Annual Report. All subsequent written and oral forward-looking statements attributable to the Registrants or persons acting on their behalf are expressly qualified in their entirety by the factors identified above. The Registrants undertake no obligation to update any forward-looking statements, whether as a result of changes in actual results, changes in assumptions, or other factors affecting such statements. 6 CLECO CORPORATION CLECO POWER 2010 FORM 10-K PART I ITEM 1. BUSINESS GENERAL Cleco Corporation was incorporated on October 30, 1998, under the laws of the State of Louisiana.Cleco Corporation is a public utility holding company which holds investments in several subsidiaries, including Cleco Power and Midstream, which are its operating business segments.Cleco Corporation, subject to certain limited exceptions, is exempt from regulation as a public utility holding company pursuant to provisions of the Public Utility Holding Company Act of 2005. Cleco Power’s predecessor was incorporated on January2, 1935, under the laws of the State of Louisiana.Cleco Power was organized on December 12, 2000.Cleco Power is an electric utility engaged principally in the generation, transmission, distribution and sale of electricity within Louisiana.Cleco Power is regulated by the LPSC and FERC, along with other governmental authorities, which determine the rates Cleco Power can charge its customers.Cleco Power serves approximately 279,000 customers in 108 communities in central and southeastern Louisiana.Cleco Power’s operations are described below in the consolidated description of Cleco’s business segments. Midstream, organized effective September 1, 1998, under the laws of the State of Louisiana, is a merchant energy subsidiary that owns and operates a merchant power plant (Coughlin) and also owns a 50 percent indirect interest in a merchant power plant (Acadia).During 2009, Cleco Power and Entergy Louisiana executed definitive agreements whereby Cleco Power and Entergy Louisiana would each acquire one 580-MW unit of the Acadia Power Station.The transaction with Cleco Power was completed in February 2010, and the transaction with Entergy Louisiana is expected to be completed in March 2011.For additional information, see Part II, Item 8, “Financial Statements and Supplementary Data — Notes to the Financial Statements — Note 14 — Litigation, Other Commitments and Contingencies, and Disclosures about Guarantees — Acadia Transactions” and Note 19 — “Acadia Unit 1 Transaction.” At December 31, 2010, Cleco had 1,277 employees.Cleco’s mailing address is P.O. Box 5000, Pineville, Louisiana 71361-5000, and its telephone number is (318)484-7400.Cleco’s homepage on the Internet is located at http://www.cleco.com.Cleco Corporation’s and Cleco Power’s Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and other filings with the SEC are available, free of charge, through Cleco’s website after those reports or filings are filed electronically with or furnished to the SEC.Cleco’s filings also can be obtained at the SEC’s Public Reference Room at treet, NE, Room 1580, Washington, DC 20549.Information on the operation of the Public Reference Room may be obtained by calling the SEC at 1-800-SEC-0330.Cleco’s electronically filed reports also can be obtained on the SEC’s Internet site located at http://www.sec.gov.Cleco’s corporate governance guidelines, code of business conduct, ethics and business standards, and the charters of its board of directors’ audit, compensation, executive, finance, nominating/governance and qualified legal compliance committees are available on its website and available in print to any shareholder upon request.Information on Cleco’s website or any other website is not incorporated by reference into this Report and does not constitute a part of this Report. At December 31, 2010, Cleco Power had 1,020 employees.Cleco Power’s mailing address is P.O. Box 5000, Pineville, Louisiana, 71361-5000, and its telephone number is (318)484-7400. Cleco Power meets the conditions specified in General Instructions I(1)(a) and (b) to Form 10-K and therefore is permitted to use the reduced disclosure format for wholly owned subsidiaries of reporting companies.Accordingly, Cleco Power has omitted from this Report the information called for by the following Part II items of Form 10-K:Item 6 (Selected Financial Data) and Item 7 (Management’s Discussion and Analysis of Financial Condition and Results of Operations); and the following Part III items of Form 10-K:Item 10 (Directors, Executive Officers, and Corporate Governance of the Registrants), Item 11 (Executive Compensation), Item 12 (Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters), and Item 13 (Certain Relationships and Related Transactions, and Director Independence). OPERATIONS Cleco Power Segment Financial Information Summary financial results of the Cleco Power segment for years 2010, 2009, and 2008 are presented below. (THOUSANDS) Revenue Electric operations $ $ $ Other operations Electric customer credits ) - - Affiliate revenue - 23 29 Intercompany revenue Operating revenue, net $ $ $ Depreciation expense $ $ $ Interest charges $ $ $ Interest income $ $ $ Federal and state income taxes $ $ $ Segment profit $ $ $ Additions to long-lived assets $ $ $ Equity investment in investees $ $ $ - Segment assets $ $ $ 7 CLECO CORPORATION CLECO POWER 2010 FORM 10-K For additional information on Cleco Power’s results of operations, see Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Results of Operations — Cleco Power’s Results of Operations.” Certain Factors Affecting Cleco Power As an electric utility, Cleco Power is affected, to varying degrees, by a number of factors influencing the electric utility industry in general.These factors include, among others, fluctuations in the price of fuel, an increasingly competitive business environment, the cost of compliance with environmental and reliability regulations, conditions in the credit markets and global economy, changes in the federal and state regulation of generation, transmission, and the sale of electricity, and the increasing uncertainty of future federal regulatory and environmental policies.For a discussion of various regulatory changes and competitive forces affecting Cleco Power and other electric utilities, see “Cautionary Note Regarding Forward-Looking Statements” and “— Regulatory Matters, Industry Developments, and Franchises” and Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Financial Condition — Market Restructuring.”For a discussion of risk factors affecting Cleco Power’s business, see Item 1A, “Risk Factors — Transmission Constraints,” “— Fuel Cost Audits,” “— Hedging and Risk Management Activities,” “— Commodity Prices,” “— Global Economic Environment and Uncertainty,” “— Future Electricity Sales,” “— Cleco Power Generation Facilities,” “—Reliability Standards Compliance,” “— Environmental Compliance,” “— Regulatory Compliance,” “— Weather Sensitivity,” “— Retail Electric Service,” “— Wholesale Electric Service,” “— Cleco Credit Ratings,” “— Cleco Power’s Rates” “— Alternate Generation Technology,” “— Insurance,” “— Litigation,” “— Taxes,” “— Health Care Reform,” “— Technology and Terrorism Threats,” and “— Cleco Power Unsecured and Unsubordinated Obligations.” Power Generation As of December 31, 2010, Cleco Power’s aggregate net electric generating capacity was 2,372 MW.This amount reflects the maximum production capacity these units can sustain over a specified period of time.The following table sets forth certain information with respect to Cleco Power’s generating facilities: GENERATING STATION YEAR OF INITIAL OPERATION NAME PLATE CAPACITY (MW) NET CAPACITY (MW)(1) TYPE OF FUEL USED FOR GENERATION(2) GENERATION TYPE Brame Energy Center (formerly Rodemacher Power Station) Nesbitt Unit 1 (formerly Rodemacher Unit 1) 440 natural gas/oil steam Rodemacher Unit 2 coal/natural gas steam Madison Unit 3 (formerly Rodemacher Unit 3) 600 petroleum coke steam Acadia Unit 1 580 natural gas combined cycle Teche Unit 1 23 18 natural gas steam Teche Unit 2 48 33 natural gas steam Teche Unit 3 359 natural gas/oil steam Dolet Hills Power Station lignite/natural gas steam Franklin Gas Turbine 7 8 natural gas gas Total generating capability 2,539 (1) Based on capacity testing of the generating units performed between June and September 2010. (2) When oil is used on a standby basis, capacity may be reduced. (3) Represents Cleco Power’s 30% ownership interest in the capacity of Rodemacher Unit 2, a 523-MW generating unit. (4) Represents Cleco Power’s 50% ownership interest in the capacity of Dolet Hills, a 650-MW generating unit. The following table sets forth the amounts of power generated by Cleco Power for the years indicated. PERIOD THOUSAND MWh PERCENT OF TOTAL ENERGY REQUIREMENTS The primary factor causing the increase in power generated at Cleco Power’s own facilities was a result of the acquisition of Acadia Unit 1 and the completion of Madison Unit 3.In May 2006, Cleco Power began construction of Madison Unit 3, a 600-MW solid-fuel power plant at its Rodemacher facility, which was renamed Brame Energy Center on June 11, 2010.The unit commenced commercial operations on February 12, 2010.Madison Unit 3 is capable of burning various solid fuels, but initially has primarily burned petroleum coke produced by several refineries throughout the Gulf Coast region.For additional information on Madison Unit 3, see Part II, Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations — Financial Condition — Liquidity and Capital Resources — Regulatory Matters — Madison Unit 3.” Fuel and Purchased Power Changes in fuel and purchased power expenses reflect fluctuations in types and pricing of fuel used for electric generation, fuel handling costs, availability of economical power for purchase, and deferral of expenses for recovery from customers through the fuel adjustment clause in subsequent months.For a discussion of certain risks associated with changes in fuel costs and their impact on utility customers, see Item 1A, “Risk Factors — Fuel Cost Audits” and “— Transmission Constraints.” 8 CLECO CORPORATION CLECO POWER 2010 FORM 10-K The following table sets forth the percentages of power generated from various fuels at Cleco Power’s electric generating plants, the cost of fuel used per MWh attributable to each such fuel, and the weighted average fuel cost per MWh. LIGNITE COAL NATURAL GAS FUEL OIL PETROLEUM COKE WEIGHTED YEAR COST PER MWh PERCENT OF GENERATION COST PER MWh PERCENT OF GENERATION COST PER MWh PERCENT OF GENERATION COST PER MWh PERCENT OF GENERATION COST PER MWh PERCENT OF GENERATION AVERAGE COST PER MWh $ $ $ $
